Citation Nr: 1526419	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.  

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing the Veteran requested, and was granted, a 90-day abeyance period for submission of additional evidence.  In August 2014, the Board issued a decision denying the Veteran's appeal on these claims.  However, in July 2014 (prior to the issuance of the Board's decision), the Houston RO had received additional evidence from the Veteran.  The evidence was of record, but was not forwarded to the Board or associated with the record prior to the Board's August 2014 decision.  In October, the Board vacated its August 2014 decision, and remanded the case for additional development.  A November 2014 rating decision confirmed and continued the denial of service connection for right and left knee disabilities.  As the Veteran has continued to express disagreement with those determinations, the matter is now again before the Board.  


FINDINGS OF FACT

1. A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right ankle disability.  

2. A right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first postservice year; and the Veteran's current right knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right ankle disability.  


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2008, VA notified the Veteran of the evidence and information needed to substantiate his claims, to include notice of what evidence or information he was responsible for providing and what evidence or information VA would attempt to obtain on his behalf, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with that regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2014 hearing, the undersigned discussed the evidence is needed to substantiate the claims of service connection for left and right knee disabilities, to include as secondary to a service-connected right ankle disability, and identified evidence that could be helpful.  The Veteran was afforded a 90-day abeyance period for submission of additional evidence.  Additional evidence was received and is now associated with the record.  Following the Board's October 2014 remand, the VA sent the Veteran a letter requesting releases for any updated private treatment records since December 2012; he has not provided releases for such records (suggesting either that there are none, or that they do not support his claims).  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2009 and August 2012, and an addendum opinion was received in January 2015.  The Board finds that the examination reports and addendum opinion, cumulatively, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs, including an August 1976 service separation examination report, are silent for any complaints, findings, treatment, or diagnosis pertaining to a knee.  In a November 1976 statement of medical condition, the Veteran indicated that there was no change in his medical condition since his separation examination.  

Private treatment records from Texas Orthopedic Hospital show that the Veteran reported difficulty with his right knee and intermittent difficulty with the left knee with progressive dysfunction and increasing symptomatology.   November and December 1998 magnetic resonance imaging (MRI) of the left knee revealed evidence of a partial ACL tear, mucinous degeneration, and focal chondromalacia patella.  MRI of the right knee revealed a linear tear in the posterior horn of the medial meniscus, a focal tear in the anterior horn of the lateral meniscus, evidence of moderate chondromalacia patella, and chondropathy.  In January 1999, he underwent a left knee arthroscopy to repair a torn anterior cruciate ligament (ACL).  In July 1999, he underwent right knee arthroscopy to repair a degenerative tear on the posterior horn of the medial meniscus.   

A June 1999 private treatment record from J.O., M.D., shows that the Veteran reported periodic episodes of weakness and giving way of the right ankle.  

VA treatment records show that the Veteran reported about 3 prior ankle sprains (but do not note an injury to either knee due to the ankle injuries).  February 2007 X-rays of the left knee revealed narrowed medial joint space and sclerotic articular margins, possible small suprapatellar joint space effusion, and vascular calcification.

In the March 2009 notice of disagreement, the Veteran (via his representative) asserted that his left and right knee disabilities stem from the laxity in his right ankle.  He contended that he had fallen numerous times because of his ankle giving way, which aggravated both his ankle and knee disabilities and caused chronic pain.  

On June 2009 VA examination, it was noted that the Veteran had a left ACL repair in 1999 and right knee arthroscopic surgery for evidently arthritic problems in 2000.  The examiner noted that the Veteran "indicated to me that he felt like his job causes knee problems and since he has had his surgery, he is very happy."  X-rays revealed bilateral minimal osteoarthritic changes and postoperative changes in the left knee.  The examiner opined that [the Veteran's] "bilateral knees are not secondary to his ankle."  

On August 2012 VA examination, the Veteran reported that he had surgery on both knees in 1999 and that his ankle would roll easily if he did not wear a brace or high top boots.  He denied a history of injury to either knee.  X-rays did not show arthritis of either knee.  The diagnoses were left knee status post ACL reconstruction and right knee medial meniscus tear.  The examiner opined that the Veteran's left and right knee disabilities are less likely than not (less than 50 % probability) proximately due to or the result of his service-connected right ankle disability.  The examiner explained that there is no medical science to support that a right ankle disability caused or aggravated a bilateral knee condition.  There is no history of injury to either knee.  He did have a moderately unstable right ankle, but it was asymptomatic when he wore a brace and/or high top lace up boots.  There is no association between his ankle condition and his knee conditions.  The examiner noted that there are no private records (or history or office notes) regarding the Veteran's knee surgery, and that the only MRI report (from November 1998) did not change his opinion.  

At the May 2014 hearing, the Veteran asserted that walking on his service-connected right ankle for many years has caused problems with his knees.  

A July 2014 private medical opinion from M.M., M.D., indicates that "[t]heoretically it is possible that a patient with right ankle problems could develop left knee degenerative joint disease."  

An August 2014 private medical opinion from T.P., M.D., indicates that the Veteran's "right ankle instability and pain may have contributed to the left knee injury."  Dr. T.P. explained that "[i]n order to compensate for the pain in his right ankle [the Veteran] may have tended to shift his weight to his left leg."  Dr. T.P. clarified, "I must stress that I cannot say that the right ankle problem definitely was the cause of his left knee injury."  

In a January 2015 VA addendum opinion, the examiner opined that the Veteran's left and right knee disabilities are "less likely than not (less than 50% probability) proximately due to or the result of" the Veteran's service-connected right ankle disability.  Citing to medical literature, the examiner explained that there is no evidence to support the Veteran's contention that his ankle causes overcompensation on the knees.  His ankle has some instability; however, there is no history of falls and injury to the knees.  Evidence-based medicine has shown that compensation does not happen as far as affecting other joints.  This was also true with gait.  

It is not in dispute that the Veteran has left and right knee disabilities.  On August 2012 VA examination, left knee status post ACL reconstruction and right knee medial meniscus tear were diagnosed.  What he must show to establish service connection for his left and right knee disabilities is that they are related to his service or were caused or aggravated by a service-connected disability.  There is no evidence or allegation of a knee injury in service; it is neither shown, nor alleged, that a disability of either knee was manifested in service; and there is no evidence or allegation that arthritis in either knee was manifested in the first year following the Veteran's separation from active duty (the initial finding of bilateral minimal osteoarthritic changes in the knees was on June 2009 X-rays, approximately 33 years postservice.  Consequently, service connection for a disability of either knee on the basis that such became manifest in service and persisted, or on a presumptive basis (for arthritis of a knee as a chronic disease under 38 C.F.R. §§ 1112 and 1137) is not warranted.  

The Veteran's theory of entitlement is primarily one of secondary service connection, i.e., that his left and right knee disabilities were caused or aggravated by his service-connected right ankle disability (and an altered gait due to such disability).  To substantiate such claim, he must show he has left and right knee disabilities (a matter that is not in dispute), that his right ankle disability is service-connected, and that the service-connected right ankle disability caused or aggravated his left and right knee disabilities.  Whether a disability of an ankle caused or aggravated bilateral knee disabilities is, in the absence of factors capable of lay observations (e.g., an injury to a knee from a fall due to ankle instability) a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The record contains medical evidence that both supports and is against the Veteran's claims; the July 2014 statement of Dr. M.M. and the August 2014 statement of Dr. T.P. support his claim of service connection for a left knee disability, and the June 2009, August 2012, and January 2015 VA examiners' opinions against his claims.  

Dr. M.M. opined that "[t]heoretically it is possible that a patient with right ankle problems could develop left knee degenerative joint disease."  This opinion is couched in speculative terms (theoretically, possibly, and could), and refers to "a patient" generally rather than to the specifics of the Veteran's claim.  Therefore, it has only limited probative value.  Dr. T.P.'s August 2014 opinion is likewise phrased in speculative terms and is unsupported by any rationale or citation to medical literature.  Dr. T.P. opined that "the Veteran's right ankle instability and pain may have contributed to the left knee injury," and he "may have tended to shift his weight to his left leg" (emphasis added).  Notably, it does not identify the specific left knee injury in question.  Presumably he refers to the ACL tear found on 1998 MRI.  Significantly, the Veteran has declined to release any private records of evaluations or treatment preceding that MRI.  In the absence of such records, any opinion regarding the etiology of the injury is unsupported by clinical data, and speculative.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that neither Dr. M.M.'s July 2014 opinion, nor Dr. T.P.'s August 2014 opinion, is probative evidence in this matter.  

The June 2009, August 2012, and January 2015 VA examiners' opinions were all to the effect that the Veteran's left and right knee disabilities were not caused or aggravated by his service-connected right ankle.  Those examiners expressed familiarity with the record.  The August 2012 and January 2015 examiners, in particular, cited to medical principles (that there is no medical science to support that a right ankle condition would have caused or aggravated a bilateral knee disability) and to supporting factual data, noting that the Veteran has not submitted any evidence of knee injuries [which could be attributed to a right ankle disability, and which appears to be a precondition to Dr. T.P.'s supporting opinion] and that while the Veteran had a moderately unstable right ankle, it is largely asymptomatic when he wears a brace or high top lace-up boots.  These opinions are the more probative evidence in this matter, and the Board finds them persuasive.  

The Veteran's own statement to the June 2009 VA examiner, that he believes his job causes knee problems, is essentially an opinion against his claims (such etiology does not link the disabilities to service or to a service-connected ankle disorder, but rather links it to a nonservice-related factor).  The Board notes the Veteran's assertions (via his representative) relating bilateral knee disabilities to his service-connected right ankle disability.  However, as the Veteran and his representative are laypersons, their opinions in the matter are not competent evidence; significantly they do not cite to supporting medical opinion or medical literature.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a left knee disability is denied.  

The appeal seeking service connection for a right knee disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


